Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-14 and 16-20) in the reply filed on 05/24/2022 is acknowledged.  The traversal is on the ground(s) that group I and group II are related as product and process and that combinations of claim categories are expressly permitted by 37 CFR 1.475(b)(1).  This is found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
		
	Claim Interpretation
The examiner wishes to point out to the applicant that Claim(s) 1-14 and 16-20 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 

Claim Objections
Claim(s) 1-20 are objected to because of the following informalities:  
In Claim(s) 1-20, reference characters are used in the claims for the corresponding elements in the detailed description and the drawings.  While the applicant is able to enclose these reference characters in parentheses, it is the examiner’s recommendation that the applicant may want to remove the reference characters to avoid any confusion with reference to the claimed elements.  See MPEP 608.01 (m) titled “Form of Claims”.
The examiner notes that the claims are replete with these errors and any occurrences not particularly pointed out are still subject to objection.
Appropriate correction is required.

	

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by GOURRAUD (US-20160311184-A1), hereinafter referred to as GOURRAUD.
Regarding Claim 1, GOURRAUD discloses a method of manufacturing an ophthalmic lens having at least one filtering function (abstract), comprising: a step of determining a transmission spectrum in a wavelength range from 280 to 2000 nm (visible wavelengths, Paragraph(s) 0037 and 0312), a step of determining a matrix comprising at least two compounds absorbing light having a wavelength from 280 to 2000 nm (visible wavelengths, pigment or dye, Paragraph(s) 0312-0313 and 0321), with regard to the determined transmission spectrum (visible wavelengths, Paragraph(s) 0312-0313 and 0321), a step of additively manufacturing said matrix by depositing a plurality of predetermined volume elements of said compounds on a predetermined build support (Figure(s) 2, 3, 5 and abstract).  

Regarding Claim 2, GOURRAUD discloses the method according to claim 1, wherein said matrix comprises at least one among a plurality of layers and a plurality of voxels (Figure(s) 2, 3, 5 and Paragraph(s) 0028).  

Regarding Claim 3, GOURRAUD discloses the method according to claim 1, wherein the matrix defines a three-dimensional axis system comprising: a first and a second surface axes defining a surface of the build support (Figure(s) 2,3, and 5 and Paragraph(s) 0025); and a thickness axis defining the thickness of the matrix (Figure(s) 2,3, and 5 and Paragraph(s) 0025), wherein said step of determining the matrix comprises a step of selectively determining the position of each volume element in the matrix depending on the first and second surface axes and the thickness axis (Figure(s) 2,3, and 5 and Paragraph(s) 0025 and 0312-0313 and 0321).  

Regarding Claim 4, GOURRAUD discloses the method according to claim 3, wherein the thickness axis is perpendicular to a surface of the build support onto which said compounds are deposited (Figure(s) 2,3, and 5 and Paragraph(s) 0025).  

Regarding Claim 5, GOURRAUD discloses the method according to claim 3, wherein volume elements are distributed in the matrix so that the amount of at least one of said at least two compounds varies in the matrix along at least one of the first and second surface axes and the thickness axis (Paragraph(s) 0313-0315).  

Regarding Claim 6, GOURRAUD discloses the method according to claim 1, wherein said at least two compounds comprise at least one dye (Paragraph(s) 0312-0313 and 0321).  

Regarding Claim 7, GOURRAUD discloses the method according to claim 1,  wherein said at least two compounds comprises compounds which are chemically or physically incompatible with each other (Paragraph(s) 0313-0315).  

Regarding Claim 8, GOURRAUD discloses the method according to claim 7, wherein the matrix is determined such that a barrier is formed between two consecutive layers or voxels comprising incompatible compounds (adhesive bonding or functional film, Paragraph(s) 0316).  

Regarding Claim 9, GOURRAUD discloses the method according to claim 8, wherein the barrier is formed by: at least one transitional layer of compound separating two consecutive layers comprising incompatible compounds (Paragraph(s) 0315), or at least one transitional voxel disposed between two consecutive voxels comprising incompatible compounds (Paragraph(s) 0314-0315).  

Regarding Claim 10, GOURRAUD discloses the method according to claim 1, wherein the build support is an optical substrate (stereolithography, Paragraph(s) 0026).  

Regarding Claim 11, GOURRAUD discloses the method according to claim 1, further comprising a step of assembling said matrix to an optical substrate to obtain the ophthalmic lens (stereolithography, Paragraph(s) 0026).  

Regarding Claim 12, GOURRAUD discloses the method according to claim 1, the additively manufacturing step to manufacture said matrix is one among polymer jetting (inkjet printed analogy, Paragraph(s) 0276) and stereolithography (Paragraph(s) 0026).  

Regarding Claim 13, GOURRAUD discloses the method according to further comprising a step of polishing the matrix (Paragraph(s) 0013), wherein said matrix is determined to be oversized along the thickness axis  (Figure(s) 3-5) and/or to comprise a peripheral layer having a transmission being higher than the transmission of a matrix area located between said peripheral layer and the build support (Paragraph(s) 0314-0315).

Regarding Claim 14, GOURRAUD discloses the method according to claim 1,  wherein the steps of determining said transmission spectrum and said matrix form a computer implemented method (Paragraph(s) 0025, 0302), the step of determining said matrix comprising: a step of providing a data base comprising a plurality of compounds (Paragraph(s) 0314), a step of allocating a label to each compound in the data base (Paragraph(s) 0314), a step of selecting said at least two compounds in the data base depending on said allocated labels and the position of volume elements of said at least compounds so that said matrix has the determined transmission spectrum (Paragraph(s) 0313).  

Regarding Claim 15, GOURRAUD discloses an ophthalmic lens having at least one optical function, the ophthalmic lens being obtained by the manufacturing method according to claim 1,  the ophthalmic lens comprising: an optical substrate (intermediate optical element, Paragraph(s) 0314); a matrix onto a surface of the optical substrate (antireflection treatment, anti-smudge treatment, anti-scratch treatment, Paragraph(s) 0314-0315), said matrix providing a spectrum transmission in a wavelength range from 280 to 2000 nm to the ophthalmic lens (visible wavelengths, Paragraph(s) 0312), said matrix comprising at least two compounds absorbing light having a wavelength from 280 to 2000 nm (visible wavelengths, Paragraph(s) 0312), wherein said matrix is obtained by additive manufacturing by depositing a plurality of predetermined volume elements of said compounds on a predetermined build support (Figure(s) 2,3,5 and abstract).  

Regarding Claim 16, GOURRAUD discloses the method according to claim 2, wherein the matrix defines a three-dimensional axis system comprising: a first and a second surface axes defining a surface of the build support (stereolithography, Paragraph(s) 0026 and 0068); and a thickness axis defining the thickness of the matrix (voxels, Figure(s) 2, 3, 5 and Paragraph(s) 0087), wherein said step of determining the matrix comprises a step of selectively determining the position of each volume element in the matrix depending on the first and second surface axes and the thickness axis(Paragraph(s) 0312-0315).  

Regarding Claim 17, GOURRAUD discloses the method according to claim 4, wherein volume elements are distributed in the matrix so that the amount of at least one of said at least two compounds varies in the matrix along at least one of the first and second surface axes and the thickness axis (Figure(s) 5).  

Regarding Claim 18, GOURRAUD discloses the method according to claim 2, wherein said at least two compounds comprise at least one dye (Paragraph(s) 0313-0314).  

Regarding Claim 19, GOURRAUD discloses the method according to claim 3, wherein said at least two compounds comprise at least one dye (Paragraph(s) 0313-0314).  

Regarding Claim 20, GOURRAUD discloses the method according to claim 4, wherein said at least two compounds comprise at least one dye (Paragraph(s) 0313-0314).   

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
QUERE (US-20160161761-A1) teaches a method of additively manufacturing a lens (abstract).

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743